PRENDERGAST, J.
In one count appellant was indicted for swindling, the property alleged to be worth $167.87. In another count appellant was indicted for the theft of the same property. . Both counts were submitted to the jury for a finding. The verdict is general, and finds him guilty as charged in the indictment, and fixes his punishment at two years’ confinement in the penitentiary.
There is no statement of facts and no bill of exception. Without these there is no question raised by the motion for new trial which the court can review. Therefore the judgment is affirmed.